Per Curiam.
The paper writing of primary significance is the purported will of November 28, 1956. The purported codicils do not affect appreciably its dispositive provisions.
Uncontroverted evidence tends to show the facts narrated below.
*237The principal asset of the estate consists of inherited land in the Research Triangle area. In recent years, Lukie Dale Lynn, and her sister, Amelia Myrtle Lynn, and her brother, Frank Lynn, lived in the six-room house on said land. Frank died in 1945 or 1946. Amelia died in January, 1955, and Lukie Dale Lynn qualified and served as executrix of Amelia’s estate. Thereafter, until she suffered a stroke in July, 1962, Lukie Dale Lynn lived alone in said house, occupying only two rooms thereof, although during much of this period various neighbors and relatives would stay with her from time to time. After her stroke, she was in Watts Hospital or Hill-crest Rest Home until she died.
On November 28, 1956, Lukie Dale Lynn was 77. This was nearly six years before she suffered the stroke.
In May of 1963, based on Lukie Dale Lynn’s then incompetency, John Warren Lynn (substitute executor of Lukie Dale Lynn’s estate) qualified as her guardian and thereafter served in that capacity. On May 31, 1963, an inventory was made of the contents of Lukie Dale Lynn’s safe deposit box at Wachovia Bank and Trust Company in Durham. When said inventory was made, said three paper writings, wholly in her handwriting and later probated as Lukie Dale Lynn’s last will and testament, were in the box. After the inventory, said three paper writings were put back in the box and remained there until Lukie Dale Lynn’s death.
There was no conflict in the evidence relating to the first issue.
As to the second (mental capacity) issue, the evidence was in sharp conflict. The jury, under proper instructions, answered this issue in favor of the propounders.
The first and second issues having been answered, “Yes,” by the jury, the court, as stipulated, answered the third issue, “Yes.”
Caveators assign as error the court’s refusal to submit their tendered issue relating to alleged undue influence and the court’s failure to instruct the jury as to undue influence. These assignments are without merit. Careful consideration fails to disclose any evidence that the signature of Lukie Dale Lynn to said paper writings was obtained “through undue and improper influence and duress upon the said Lukie Dale Lynn” by Mrs. Sorrell or by Dr. Harrell or by Mr. Hancock. Moreover, we find nothing in the evidence sufficient to support caveators’ contention 'that there existed a fiduciary or confidential relationship between any of these persons and Lukie Dale Lynn.
Caveators assign as error the court’s refusal to admit in evidence the verified petition dated May 7, 1963, filed by J. W. Lynn in the proceeding in which he was appointed guardian of the affairs of *238Lulcie Dale Lynn. J. W. Lynn testified as a witness for the pro-pounders. The petition of May 7, 1963, was competent only to corroborate or to contradict J. W. Lynn. In fact, it tended to corroborate him in respect of an uncontroverted fact, namely, that Lulde Dale Lynn was suffering from senile dementia and was mentally incapable of managing her affairs in May of 1968.
Other assignments of error are directed to adverse rulings in relation to the admission or exclusion of evidence. Suffice to say, careful consideration of these assignments fails to disclose prejudicial error.
No error.
Moore, J., not sitting.